Citation Nr: 1135593	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  05-14 173A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for spondylosis at L5, claimed as a low back disability.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a low back disability.

(The claim of entitlement to service connection for sinusitis is the subject of a separate decision).  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Counsel


INTRODUCTION

The Veteran had active service from March 1973 to March 1976.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of November 2002 by a Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran requested a video-conference hearing in connection with the current claims.  The hearing was scheduled and subsequently held in July 2008.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) and the hearing transcript is of record.  

The issues of (1) entitlement to service connection for hypertension and (2) entitlement to service connection for a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO originally denied service connection for hypertension and spondylosis at L5 in a rating decision dated July 1981.  The Veteran did not appeal the RO's decision and, therefore, the decision is final.

2.  The Board denied the Veteran's attempts to reopen his service connection claims for hypertension and a back disability in July 1987, December 1994, and February 2001.  The Veteran did not appeal these decisions and, therefore, they are final.

3.  The evidence received subsequent to the November 2002 RO decision includes additional VA and private treatment records as well as lay statements and hearing testimony; this evidence raises a reasonable possibility of substantiating the claim of service connection for hypertension and a back disability.


CONCLUSIONS OF LAW

1.  The RO's July 1981 rating decision denying service connection for hypertension and spondylosis at L5 is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2010).

2.  The Board's July 1987, December 1994, and February 2001 decisions denying service connection for hypertension and a back disability are final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.200, 20.1100, 20.1104 (2010).

3.  New and material evidence has been presented since the November 2002 RO decision denying service connection for hypertension and a back disability; thus, the claims are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By way of history, the Veteran originally filed service connection claims for hypertension and spondylosis at L5 in 1981.  The RO denied the Veteran's claims by way of a decision dated July 1981 on the grounds that there was no evidence of a diagnosis of chronic hypertension.  The RO acknowledged that the Veteran's service treatment records (STRs) reflected numerous complaints of low back pain beginning in November 1973 (at which time he described having a long history of back pain).  The RO also noted that the Veteran was given a physical profile for back pain secondary to L5 spondylosis, but denied the Veteran's service connection claim on the grounds that the L5 spondylosis was a congenital or developmental abnormality.  The Veteran was notified of this decision and provided his appellate rights, but did not appeal.

The Veteran sought to reopen his service connection claims for high blood pressure and a back condition in March 1986.  The RO denied the Veteran's attempt to reopen these claims on the grounds that he failed to submit new and material evidence (i.e., showing that these conditions were incurred in or aggravated by military service).  See April 1986 letter.  The Veteran was notified of this decision, provided his appellate rights, and perfected an appeal.  The Board issued a decision in July 1987 in which it appeared to reopen the Veteran's service connection claims for hypertension and a back disability and deny these claims on the merits, noting that there was no evidence of in-service incurrence or aggravation (or evidence that hypertension was manifested to a compensable degree within one year after separation from service).  

The Veteran sought to reopen his service connection claims for hypertension and a back disability in June 1990.  The RO denied the Veteran's attempt to reopen these claims on the grounds that he failed to submit new and material evidence (i.e., showing that these conditions were incurred in or aggravated by military service).  See January 1991 letter.  Following the receipt of additional evidence, the RO issued a confirmed rating decision in November 1991.  The Veteran was notified of this decision and perfected an appeal.  The Board issued a decision in December 1994 in which it denied the Veteran's attempt to reopen his service connection claim for hypertension on the basis that he failed to submit new and material evidence.  The Board also reopened the Veteran's service connection claim for a back disability, but denied the claim on the merits finding that the Veteran's back disability existed prior to service and was not aggravated by his active service.  

The Veteran sought to reopen his service connection claims for hypertension and a back disability in January 1998.  The RO denied the Veteran's claims to reopen in March 1998 on the basis that he failed to submit new and material evidence.  The Veteran was notified of this decision, provided his appellate rights, and perfected an appeal.  The Veteran was afforded a Travel Board hearing in connection with these claims in November 2000.  The Veteran testified at that time and the hearing transcript is of record.  Following the hearing, the Board issued a decision in February 2001 in which it denied the Veteran's claims to reopen on the grounds that he failed to submit new and material evidence.  

Most recently, the Veteran sought to reopen his service connection claims for hypertension and a back disability in May 2001.  The RO issued a decision in November 2002 in which it denied the Veteran's service connection claims on the merits.  For reasons unknown to the Board, the rating decision contained no references to new and material evidence and there is no indication that new and material evidence was considered in denying the Veteran's claims.  Rather, the RO denied the Veteran's service connection claim for hypertension because there was no evidence linking this disability to his period of active service, nor was there evidence that the hypertension was manifested to a compensable degree within one year after discharge from service.  The RO also denied service connection for a back disability noting that the Veteran's back disability existed prior to service and was not aggravated by his active service.  Additionally, it was noted that the Veteran's back disability was a congenital or developmental defect unrelated to his military service and not subject to service connection.

In August and September 2003 (and within one year of the November 2002 rating decision), the Veteran sought to reopen his service connection claims for hypertension and a back disability.  As set forth in 38 C.F.R. § 3.156(b), when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, if a veteran merely states that he wishes to reopen his claim before the appeal period ends, but does not submit new and material evidence with that request, then his statement will be accepted as a new claim and not as new and material evidence relating to the original claim.  See Voracek v. Nicholson, 421 F.3d 1299 (Fed. Cir. 2005).

In support of his claims to reopen service connection for hypertension and a back disability, the Veteran submitted duplicate copies of service treatment and VA treatment records.  Those VA treatment records which were new merely confirmed the Veteran diagnosis of and treatment for hypertension and a back disability.  These records did not address the issue of whether or to what extent, if any, the Veteran's hypertension was related to his period of active service or how, if at all, a back disability which was in the past found to exist prior to the Veteran's period of active service was aggravated by that service.

However, the Board notes that in October 2003, the Veteran provided a statement in support of his service connection claim for a back disability from C. Goodman, M.D.  According to Dr. Goodman, the Veteran's back disability, diagnosed as grade I-II spondylolisthesis at L5-S1 with questionable L5 disc herniation, "began in the military and were aggravated by his military activity. . ."  Additionally, the Veteran submitted a personal statement in October 2003 in which he essentially alleged a continuity of hypertension and back symptoms since service, including treatment at a VA medical facility in Houston, Texas, shortly after discharge from service.  He also disavowed any history of back problems prior to service.  The Veteran's wife and cousin also submitted statements in support of his claims to reopen in October 2003.  These statements discussed the Veteran's in-service back disability and described the ways in which his currently diagnosed hypertension and back disability affected his life and his ability to work.

Given the provisions of 38 C.F.R. § 3.156(b), as well as the Veteran's submission of the evidence described immediately above, the Board finds that the November 2002 rating decision is not final.  Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010). Rather, the Board construes the Veteran's statements of August and September 2003 and the physician's statement to constitute new and material evidence that was submitted within the one year appeal period.  See 38 C.F.R. § 3.156(b) (2010) 

Following the submission of this evidence, the RO issued a rating decision in February 2004 in which it appeared to reopen the Veteran's service connection claims for hypertension and a back disability, but denied the claims on the merits.  Specifically, the RO denied the Veteran's claims on the grounds that neither hypertension nor a back disability was incurred in or aggravated by service.  The RO also determined that there was no evidence of hypertension to a compensable degree within one year after discharge from service.  The Veteran was notified of this decision, provided his appellate rights, and he perfected this appeal.  

The fact that the RO may have determined that new and material evidence was presented, and reopened the claim on that basis, is not binding on the Board's determination of the question of whether new and material evidence has been submitted.  The Board must address the issue initially itself.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).   

With a claim to reopen filed on or after August 29, 2001, such as this, "new" evidence is defined as evidence not previously submitted to agency decision-makers and "material" evidence as evidence, that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156 (2010).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial and must raise a reasonable probability of substantiating the claim.  Id.
The Board acknowledges that a change in diagnosis or the specificity of the claim must be carefully considered in determining the etiology of a potentially service- connected condition as well as whether the new diagnosis is a progression of the prior diagnosis, a correction of an error in diagnosis, or the development of a new and separate condition.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Velez v. Shinseki, 23 Vet. App. 199, 203-04 (2009).  The Veteran's current claim to reopen service connection for hypertension and a back disability is based on the same factual basis that was of record when the previous claim was last decided on the merits.  Thus, new and material evidence is necessary to reopen the claims.

As noted above, the Veteran's attempts to reopen claims of service connection for hypertension and a back disability were denied because there was no evidence showing that these disabilities were incurred in or aggravated by service.  
  
In October 2003, the Veteran provided a statement in support of his service connection claim for a back disability from C. Goodman, M.D.  According to Dr. Goodman, the Veteran's back disability, diagnosed as grade I-II spondylolisthesis at L5-S1 with questionable L5 disc herniation, "began in the military and were aggravated by his military activity. . ."  Additionally, the Veteran submitted a personal statement in October 2003 in which he provided additional details concerning continuity of hypertension and back symptoms since service, including treatment at a VA medical facility in Houston, Texas, shortly after discharge from service.  He also disavowed any history of back problems prior to service.  The Veteran's wife and cousin also submitted statements in support of his claims to reopen in October 2003.  These statements discussed the Veteran's in-service back disability and described the ways in which his currently diagnosed hypertension and back disability affected his life and his ability to work.  See also, Veteran's July 2008 hearing testimony.
         
Presuming the credibility of the evidence for the sole purpose of determining whether the claims of entitlement to service connection for hypertension and a back disability should be reopened, the Board concludes that the evidence described above constitutes new and material evidence sufficient to reopen the Veteran's claims.  This evidence suggested a link between the Veteran's currently diagnosed hypertension and back disability, and his period of active service.  Thus, the claims are reopened.  See also, Shade v. Shinseki, 24 Vet. App. 110 (2010).


ORDER

New and material evidence to reopen a claim of entitlement to service connection for hypertension has been presented; to this extent, the appeal is reopened.

New and material evidence to reopen a claim of entitlement to service connection for spondylosis at L5, claimed as a low back disability has been presented; to this extent, the appeal is reopened.

	(CONTINUED ON NEXT PAGE)



REMAND

Service treatment records (STRs) associated with the claims file revealed that the Veteran was afforded a clinical evaluation and physical examination in February 1973 prior to entering service.  The clinical evaluation was essentially normal and no evidence of hypertension or a back disability was found.  The Veteran described his health as "good," and specifically denied ever having high blood pressure or recurrent back pain.  

The Veteran reported to sick call in October 1973 with subjective complaints of low back pain which started after running.  He denied a history of injury and the examiner prescribed Parafon Forte and heat.  The Veteran was afforded an orthopedics consultation in February 1974 after reporting a three month history of low back pain.  A physical examination was negative, but x-rays were interpreted to show evidence of spondylosis at L5 on the right.  The Veteran was placed on physical profile and told to avoid running and heavy activity.  

Subsequent STRs documented sick call visits and physical therapy assessments which ultimately resulted in the Veteran receiving a permanent physical profile for back pain secondary to spondylosis at L5.  In April 1974, the Veteran was seen with complaints of dizziness and headache.  His blood pressure was recorded as 140/100.  The Veteran was also afforded a clinical evaluation and physical examination in January 1976 prior to discharge from service.  The clinical evaluation was significant for spondylolisthesis at L5.  The Veteran described his health as "fair," but reported having recurrent back pain.  He denied hypertension.  Associated with the claims file is a signed statement from the Veteran dated March 1976 in which he indicated that there was no change in his medical condition since the last separation examination.

Private treatment records included in the claims file revealed that he sustained work-related back injuries in November 1976 and August 1979.  VA treatment records indicated that the Veteran took prescribed medication to manage his hypertension since January 1981.  The Veteran also complained of back pain following a July 1989 motor vehicle accident.  

As noted above, decisions issued by the RO in July 1981 and November 2002 and by the Board in July 1987, December 1994, and February 2001 denied the Veteran's service connection claim for spondylosis at L5 (or a back disability) on the grounds that (1) the L5 spondylosis was a congenital or developmental abnormality; (2) the Veteran's back disability existed prior to service, but was not aggravated by his period of active service.  The Veteran also stated in a VA treatment record dated December 2000 that he had back problems and/or injuries prior to entering service, re-injured his back in service on more than one occasion, and had residual back pain since that time which he attributed to his period of active duty.   

VA has a duty to assist veterans to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 § C.F.R. § 3.159 (2010).  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  To date, the Veteran has not been afforded a VA examination in connection with the current service connection claims for hypertension or a back disability.  On remand, therefore, the Veteran should be afforded a VA examination to determine the nature and etiology of the currently diagnosed hypertension and back disability and their relationship to service, if any.

VA is required to make reasonable efforts to help the Veteran obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010); see also, Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand, therefore, an attempt should be made to obtain all VA medical records pertaining to the Veteran that are dated from November 17, 2004.  The Veteran also testified in July 2008 that he received treatment at a VA medical facility in Houston, Texas in 1976, the same year he was discharged from service.  An attempt should be made to obtain these records, as well as any and all records pertaining to the Veteran from this facility, on remand.  
In addition, the Veteran should be contacted and asked to identify any and all non-VA sources of treatment for the disabilities at issue that are not already of record.  The Veteran should also be provided complete notice of the information and evidence needed to substantiate his service connection claims for hypertension and a back disability pursuant to the Veterans Claims Assistance Act (VCAA).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any and all non-VA sources of treatment for his hypertension and back disability that are not already of record.  In particular, the Veteran should provide, or authorize VA to obtain, any such pertinent private records which are not already of record.  If these records cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).

2.  Send a duty-to-inform notice to the Veteran pursuant to the Veterans Claims Assistance Act.  The notice letter must provide information about the type of evidence necessary to establish service connection for hypertension and a back disability.

3.  Associate with the claims file relevant VA medical treatment records pertaining to the Veteran from November 17, 2004.  If there are no VA medical records dated after November 17, 2004, this finding should be documented in the claims folder.  

The Veteran also testified in July 2008 that he received treatment at a VA medical facility in Houston, Texas in 1976, the same year he was discharged from service.  An attempt should be made to obtain these records, as well as any and all records pertaining to the Veteran from this facility.  If these records cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).

4.  After all of the above development is completed, schedule the Veteran for a VA examination to determine the nature and etiology of the currently diagnosed hypertension and its relationship to service, if any.  The claims folder and a copy of this remand must be made available to the examiner.  The examiner should note in the examination report that the claims file has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary should be conducted at this time, and included in the examination report.  

In particular, the examiner is asked to express an opinion as to whether the currently diagnosed hypertension at least as likely as not (i.e., 50 percent or greater possibility) began in active service, was manifest within one year after active service and, if so, what was the severity, or was related to the Veteran's period of active service.  The examiner should provide the Veteran with an opportunity to state what symptoms he experiences and for how long they have been present, and consider the Veteran's report of continuity of symptoms, if any, since discharge from service in reaching this conclusion.  The examiner's attention is also directed to a blood pressure reading of 140/100 in service in April 1974.  The examiner must provide a complete rationale for any stated opinion.

5.  After Steps 1-3 are completed, schedule the Veteran for a VA examination to determine the nature and etiology of the currently diagnosed back disability and its relationship to service, if any.  The claims folder and a copy of this remand must be made available to the examiner.  The examiner should note in the examination report that the claims file has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary should be conducted at this time, and included in the examination report.  

In particular, the examiner is asked to express an opinion as to when the Veteran's currently diagnosed back disability was first manifested (i.e., prior to service, in service, or after service).  The examiner is also asked to express an opinion as to whether the back disability is a congenital/developmental defect or a disease process. [Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.  VAOPGCPREC 82-90 (1990) (citing Durham v. United States, 214 F.2d 862, 875 (D.C. Circuit 1954)].  The examiner's attention is directed to findings contained in the July 1981 and November 2002 rating decisions which described the Veteran's back disability as a congenital or developmental defect or abnormality.  If the VA examiner does not agree with this finding, such opinion should be fully explained.  If the examiner determines that the back disability is a congenital/developmental defect, the examiner is asked to indicate whether there was a superimposed disease or injury in service that resulted in additional disability.  

If the examiner determines that the Veteran's back disability is an injury or disease, the examiner should opine as to whether or not it is clear and unmistakable (i.e., undebatable) that the injury or disease existed prior to service.  If an injury or disease undebatably existed prior to service, the examiner is asked to explain that finding and indicate whether the pre-existing back disability was aggravated (i.e., permanently increased in severity) during service.  If the examiner answers this question affirmatively, the examiner is then asked to express an opinion as to whether the increase in severity is due to the natural progress of the diseases.  If the examiner determines that the back disability did not increase in severity during service, the examiner should indicate as such.  

In the alternative, the examiner is asked to express an opinion as to whether the currently diagnosed back disability at least as likely as not (i.e., 50 percent or greater possibility) began in or is related to the Veteran's period of active service, including but not limited to the Veteran's in-service treatment for back pain secondary to spondylosis at L5 which resulted in the assignment of a permanent physical profile.  The examiner should provide the Veteran with an opportunity to state what symptoms he experiences and for how long they have been present, and consider the Veteran's report of continuity of symptoms since discharge from service in reaching this conclusion.  The examiner must provide a complete rationale for any stated opinion.

6.  After the requested examinations have been completed, they should be reviewed to ensure that they are in complete compliance with the directives of this remand.  The examination reports should be returned to the examiner if they are deficient in any manner.

7.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


